PER CURIAM.
We deny Appellant’s petition for belated appeal. The record reflects that Appellant received the challenged order, which denied his motion for relief pursuant to Florida Rule of Criminal Procedure 3.850, nineteen days before the Notice of Appeal was due to be filed. Instead of filing the Notice of Appeal, however, Appellant, acting pro se, filed an untimely Motion for Rehearing, which did not toll the time period for filing the Notice of Appeal. Appellant’s Notice of Appeal, therefore, which was not filed until after the lower court denied Appellant’s Motion for Rehearing, was untimely. Under these circumstances, Appellant has not demonstrated entitle*34ment to relief under Florida Rule of Appellate Procedure 9.141(c).
PETITION DENIED.
SAWAYA, C.J., ORFINGER and TORPY, JJ., concur.